Citation Nr: 0012622	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  96-44 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for high lipids as 
secondary to tobacco use in service.  

2.  Entitlement to service connection for nicotine dependence 
as secondary to tobacco use in service.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for diabetes 
mellitus.  

5.  Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease (COPD).  

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
severance of the right diaphragm nerve.  

7.  Entitlement to a compensable evaluation for periodontal 
bone loss.  

8.  Entitlement to an effective date, prior to January 24, 
1996, for the grant of service connection for congestive 
cardiomyopathy.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
January 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the North Little Rock, Arkansas Department of 
Veterans Affairs (VA) Regional Office (RO).  

For the sake of clarity, the Board has separated the issue of 
service connection for high lipids and a lung disorder use 
into separate issues.  

In this regard, the Board notes that the issue of service 
connection for a lung disorder was adjudicated by the RO as 
entitlement to service connection for a lung disorder as 
secondary to tobacco use in service.  

The Board has construed the issue to service connection for a 
lung disorder because the record reveals various arguments in 
favor of service connection have been based on theories other 
than in-service tobacco use.  

In January 1998 the RO granted service connection for 
congestive cardiomyopathy, assigning a 100 percent disability 
rating.  

During the May 1999 hearing, the following issues were 
withdrawn from appeal: service connection for periodontal 
bone loss as secondary to gas exposure; entitlement to 
specially adapted housing; service connection for a heart 
disability as secondary to tobacco use in service; and 
entitlement to an increased rating for a post-operative coin 
lesion of the right lower lobe, currently rated as 30 percent 
disabling.  Transcript, pp. 1, 2, and 29.  

The Board further notes that the veteran has a claim for 
entitlement to a total disability evaluation for compensation 
purposes on the basis of individual unemployability (TDIU) 
that was perfected on appeal and is still pending.  

However, the Board finds that this issue is no longer for 
application, as it has been held that where the veteran has 
been found to be totally disabled as a result of a particular 
service-connected disability or combination of disabilities 
pursuant to the rating schedule, then consideration of 
entitlement to TDIU under 38 C.F.R. § 4.16(a) is not for 
application.  See VAOPGCPREC 6-99.  

The issue of entitlement to an increased evaluation for 
periodontal bone loss is addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  High lipids are not recognized as disabilities under the 
law for VA compensation purposes.


2.  The claims of entitlement to service connection for 
nicotine dependence as secondary to tobacco use in service; 
diabetes mellitus; and entitlement to compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus 
are not supported by cognizable evidence showing that the 
claims are plausible or capable of substantiation.

3.  The probative medical evidence of record shows that the 
veteran's lung disorder, to include COPD, cannot 
satisfactorily be dissociated from his active service.  

4.  In October 1994 the RO denied the claim of service 
connection for a severed right hemidiaphragm nerve.  

5.  Additional evidence submitted since the October 1994 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

6.  The veteran filed a claim for a heart disability on 
January 24, 1996.  

7.  In January 1998 the RO granted service connection for 
congestive cardiomyopathy, assigning a 100 percent rating 
effective the date of the veteran's claim, January 24, 1996.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for high 
lipids as secondary to in-service tobacco use is denied as a 
matter of law.  38 U.S.C.A. § 5107(a) (West 1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


2.  The claims of entitlement to service connection for 
nicotine dependence as secondary to tobacco use in service; 
diabetes mellitus; and entitlement to compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  A lung disorder, to include COPD, was incurred in or was 
the result of active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303(d), 3.310 (1999).  

4.  Evidence received since the final October 1994 
determination wherein the RO denied reopening the claims of 
entitlement to service connection for a severed right 
diaphragm nerve are not new and material, and the veteran's 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105(c) (West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (1999).  

5.  The criteria for an effective date prior to January 24, 
1996 for service connection for congestive cardiomyopathy 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection and Section 1151 Claims

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  


The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  




If not shown in service, service connection may be granted 
for diabetes mellitus if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  When there 
is aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, the veteran will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).


Special Criteria Pertaining to Tobacco Claims

In terms of tobacco use, for claims filed prior to June 9, 
1998, service connection of a tobacco-related death or 
disability can be established in two basic ways: direct 
service connection or secondary service connection.  See 
VAOPGCPREC 19-97.  

Direct service connection may be established for disability 
or death if the evidence establishes that the injury or 
disease resulted from tobacco use in the line of duty during 
active military service.  See VAOPGCPREC 2-93.  

The threshold issue in such cases is whether the claim is 
well-grounded.  On July 24, 1997, the Acting Under Secretary 
of VA for Benefits issued USB Letter 20-97-14 which 
discussed, in reference to an earlier all-station letter 
dated in January 1997, the criteria required for a claim to 
meet the well-groundedness threshold.  

It specifically stated, in pertinent part, that for claims 
alleging a direct link between tobacco use in service and a 
current disability, the appellant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.  See Letter from the Acting VA Undersecretary for 
Benefits (USB Letter 20-97-14).  

Secondary service connection may be established pursuant to 
38 C.F.R. § 3.310(a) (1999) by (1) providing competent 
evidence of nicotine dependence during service; and (2) 
establishing that such nicotine dependence was the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  The question of whether a 
veteran is dependent on nicotine dependence is a medical 
issue.  See VAOPGCPREC 19-97.  The Board is bound by the 
precedent opinions of the VA General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 1991).  

It should be noted that for claims filed after June 9, 1998, 
pursuant to 38 U.S.C.A. § 1103 (West 1991 & Supp. 1999), 
service connection may be granted only if a tobacco-related 
disability was manifest during service or within any 
applicable presumption period.  


Special Criteria Pertaining to 38 U.S.C.A. § 1151 Claims

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under 
§ 1151, there must be a showing that the additional 
disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instances of 
indicated fault on the part of VA.


In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. § 3.358(c) 
(3), now provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).  

However, in a precedent opinion, the VA Office of General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.

Similar to the requirements that a claim for service 
connection must be well-grounded, a claim for 38 U.S.C.A. 
§ 1151 benefits must be supported by medical evidence of a 
current disability and medical evidence that the current 
disability resulted from VA hospitalization, medical 
examination, or treatment.  

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication, including the requirement for a well-
grounded claim.  See Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993) (holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151); Contreras v. Brown, 5 Vet. App. 492, 495 
(1993).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993); see Contreras, 
supra.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).  

Factual Background and Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Because the veteran has failed to meet this burden, the Board 
finds that his claims of entitlement to service connection 
for high lipids and nicotine dependence as secondary to in-
service tobacco use; diabetes mellitus, and entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for diabetes mellitus must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

High Lipids

Factual Background

Pertinent service medical records show that the veteran was 
treated for elevated cholesterol while in the service.  They 
also document that he was smoking cigarettes.  He was placed 
on a stop smoking program as well as a change of 
diet/cholesterol control program.  Electrocardiographs taken 
in-service were consistently reported as being within normal 
limits.  There is no documentation of an underlying heart 
disease in the service medical records.  On retirement 
examination in September 1989, the veteran denied shortness 
of breath and pain or pressure in his chest.  Examination 
revealed elevated cholesterol.  

Post-service medical records also document elevated 
cholesterol, lipid, and triglyceride levels.  They also 
document a diagnosis of hyperlipidemia, as well as a heart 
disability (congestive cardiomyopathy) for which service-
connection was granted in January 1998.  The January 1998 
grant of service connection with the assignment of a 100 
percent rating for congestive cardiomyopathy was based on his 
history of congestive heart failure as well as cardiomyopathy 
dating back to January 1996.  The record also contains 
treatises discussing the role of cholesterol in the 
development of different heart diseases.  

There is no documentation in the post-service medical records 
of the veteran having a heart disorder other than what was 
already diagnosed and service-connected by the RO in January 
1998.  

During the May 1999 hearing, it was indicated that the issue 
of service connection for a heart disease, congenital heart 
failure, coronary artery disease was no longer being pursued 
since the maximum rating for congestive cardiomyopathy had 
already been granted.  Tr., pp. 1-2.  

During the October 1999 hearing, one of the issues mentioned 
that was on appeal was service connection for high lipids as 
secondary to tobacco use in service.  Tr., p. 2.  The veteran 
testified that he smoked in the service and that he was told 
to cut back on such smoking during the end of his service 
career.  Tr., p. 4.  He testified that he was also told to 
cut down on fats and anything else that caused his high 
lipids.  Tr., p. 4.  He testified to having high lipids in 
the service.  Tr., p. 4.  

Analysis

Service medical records have documented high cholesterol and 
post-service medical records have documented elevated 
cholesterol, high lipids, and high triglycerides, as well as 
a diagnosis of hyperlipidemia.  However, there are no 
objective indications of a heart disability (other than which 
has already been service connected at 100 percent), diagnosed 
or undiagnosed, that has been attributed to this laboratory 
finding.  

Diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results and are 
not, in and of themselves, disabilities.  They are, 
therefore, not appropriate entities for the rating schedule.  
61 Fed. Reg. 20445 (May 7, 1996).  Accordingly, there is no 
basis for service connection.  Again, the Board notes that 
service connection has already been granted for congestive 
cardiomyopathy, with the assignment of a 100 percent 
disability rating.  

Accordingly, the veteran's claim for service connection for 
high lipids as secondary to tobacco use in service is denied 
as legally insufficient.  
When the law, and not the evidence, is dispositive, a claim 
for VA benefits should be denied or an appeal terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Nicotine Dependence

Factual Background

Regarding tobacco use, service medical records show that the 
veteran was smoking and that he was started on a stop smoking 
program in conjunction with a program to lower his 
cholesterol while in the service.  There is no documentation 
of an in-service diagnosis of nicotine dependence.  

Post-service medical records do not document a diagnosis of 
nicotine dependence.  In fact, there are several notations in 
VA progress notes, VA hospitalization reports, as well as the 
veteran's own statements, that he stopped smoking in 1989 
after it was found that there was a coin lesion in his right 
lung and that he had not smoked since that time.  Thus, the 
medical evidence of record indicates that the veteran stopped 
smoking during service.  

Analysis

The veteran has failed to provide evidence that he is 
suffering from a current nicotine dependence disability.  
There are no post-service medical records documenting 
treatment or a diagnosis of nicotine dependence.  In fact, 
the record has consistently indicated that the veteran 
stopped smoking in 1989.  

Because the veteran has failed to establish proof of a 
current diagnosis of nicotine dependence, the Board finds 
that his claim of entitlement to service connection for 
nicotine dependence as secondary to tobacco use in service 
must be denied as not well grounded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (holding that veteran 
was not entitled to service connection where there was a 
total lack of evidence of any hypertension existing since 
service).  

Diabetes Mellitus, Including Pursuant to 38 U.S.C.A. § 1151

Factual Background

Service medical records document no in-service diagnosis of 
diabetes mellitus.  On retirement examination in September 
1989, the veteran was documented as denying a personal or 
family history of diabetes.  

The VA examination report from March 1990 shows that the 
veteran was examined following his initial application for 
compensation.  No reference to diabetes mellitus was 
documented in his application.  Nor was this illness 
documented in terms of a personal or family history on 
examination in March 1990.  A medical examination was 
conducted, and a diagnosis of diabetes mellitus was not 
documented.  

On VA examination in February 1992 the veteran was 
specifically evaluated for his peptic ulcer disease.  He was 
not evaluated for diabetes mellitus.  VA examination in 
October 1992 was conducted for evaluation of the veteran's 
neurological condition.  Diabetes mellitus was not reported 
or diagnosed on VA examinations conducted in February 1993.  

VA records from March 1995 to February 1996 do not document 
any references to diabetes mellitus.  

March 1996 VA examination reports do not document any 
reference to diabetes mellitus.  In addition, laboratory 
tests revealed the veteran's glucose to be at 84 "mg/dl," 
with a reference range of between 70 and 109.  One 
examination report noted that the veteran was taking heart 
medication.  

In May 1996 the veteran was admitted to a VA Medical Center 
(VAMC) for congestive heart failure and a COPD exacerbation.  
No reference to diabetes mellitus was documented in these 
records.  




VA records through July 1996 do not document a reference to 
diabetes mellitus.  In July 1996 the veteran underwent a 
complete work-up for a heart/lung transplant.  The glucose 
level was noted as being 95.  No reference to diabetes 
mellitus was documented.  

VA progress notes from March and April 1997 do not document a 
diagnosis of diabetes mellitus.  However, on examination in 
April 1997 the veteran's glucose level was 296.  He denied 
symptoms of diabetes mellitus and it was noted that his blood 
sugars had never been high.  

On follow-up in April 1997 the veteran's glucose was 178 and 
it was noted that the veteran had "newly onset diabetes."  
Treatment for diabetes was started.  

On VA examination in November 1997 the veteran reported being 
told that he was diabetic three months prior.  He stated that 
he had never required insulin and was taking Glyburide 2.5 
milligrams (mg) daily.  On examination, glucose was measured 
as 303 "mg/dL," and it was indicated that this was high.  
The reference range was from 70 to 109.  The pertinent 
diagnosis was noninsulin dependent diabetes mellitus.  The 
etiology of his diabetes was not discussed.  

A VA progress note from August 1998 documented that the 
veteran's diabetes mellitus was under adequate control.  

In August 1998 the veteran submitted claims for entitlement 
to service connection for diabetes mellitus as well as 
compensation pursuant to the provisions of section 1151 for 
diabetes mellitus.  With regard to the second claim, he 
contended that the VA did not check him for diabetes during 
his initial compensation and pension examination in 1990 or 
ever since until his heart problems were manifested.  He 
contended that VA deliberately did not pursue or investigate 
possible medical problems.  

During the May 1999 local hearing, the veteran testified, in 
pertinent part, that the Air Force told him that he did not 
have diabetes while he was in the service but asked why he 
suddenly had diabetes at present.  Transcript, p. 22.  He 
acknowledged that he had no medical proof that he had 
diabetes mellitus in service, and stated that he was not 
aware that he developed it within his first year after 
discharge from medical service.  Id.  

The veteran testified that it was possible that his diabetes 
was secondary to some of his service-connected disabilities, 
but admitted that he had no medical proof of such a link.  
Id.  He went on to contend that his diabetes resulted from 
medication, and testified that Ms. R., a nurse, told him that 
diabetes can sometimes develop through medication.  Tr., pp. 
22-23.  He stated that she did not specify which medications 
could do this.  Tr., p. 23.  

During the October 1999 hearing before the undersigned travel 
Member of the Board, the veteran testified that he was first 
told he had diabetes mellitus about two years prior.  
Transcript, p. 12.  

The veteran stated that he asked how he became diabetic all 
of a sudden and that a Ms. P.R. told him that it was probably 
because of all the medications he was taking.  Tr., p. 12.  
When asked which medication she was referring to, the veteran 
responded that she was "probably" referring to his heart 
medication.  Tr., p. 13.  

The veteran confirmed that he was resting his theory on his 
contention that the diabetes mellitus was secondary to 
medications for his service-connected disabilities.  Tr., p. 
34.  

When asked if anyone had ever expressed the opinion that 
taking medication for service-connected disabilities had 
caused the development of his diabetes, the veteran answered, 
"Not in that way.  I mean, taking medication can cause it I 
understand."  Tr., p. 35.  The veteran then clarified that 
Ms. P.R. had told him that his diabetes was probably caused 
by his medication.  Id.  

When asked if he had ever gone through any VA hospitalization 
or surgical procedure where any one had expressed an opinion 
that diabetes developed as a result of such hospitalization 
or VA surgical procedure, the veteran answered, "No. To be 
truthful, no."  Id.  When asked if Ms. P.R. had put her 
opinion in any of her notes or charts, the veteran answered 
that he did not think that she did, indicating that she 
voiced her opinion verbally.  Tr., p. 37.  The veteran went 
on to state that he knew that Ms. P.R. was restricted on what 
she could say or could not say, and that a lot of what she 
told him was off the record and that a lot of it would need 
approval of her "boss."  Id.  

The veteran was asked if he had ever requested Ms. P.R. to 
put her opinion in writing and the veteran indicated that he 
had made such a request; however, he went on to state that 
she had told him that her boss would not approve it.  Tr., p. 
38.  


Analysis

Direct Service Connection

The veteran has been currently diagnosed with non-insulin 
dependent diabetes mellitus.  However, the veteran has failed 
to provide medical evidence of a nexus between his current 
diabetes mellitus disability and service or a service-
connected disability.  There are no documented medical 
opinions or other competent evidence of record linking the 
veteran's current diabetes mellitus disability to service, to 
a service-connected disability, or to treatment for a service 
connected disability.  

In addition, there is no evidence that diabetes mellitus was 
shown in service or during an applicable presumption period.  
In this regard, the veteran himself acknowledged during the 
October 1999 hearing that he had no medical proof that his 
diabetes mellitus first manifested itself in service or 
within one year of his discharge from service.  Nor is there 
medical evidence of a relationship between the veteran's 
current diabetes mellitus and any alleged continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).  

The veteran has contended that his diabetes mellitus is 
secondary to medication given to him for his service-
connected disabilities, his heart disability in particular.  
He testified in May 1999 and again in October 1999 that P.R. 
had told him that it was a possibility that his medication 
could have caused his diabetes; however, he also testified 
that he had not specifically been told which of his 
medications would have had such an effect.  Tr., pp. 22-23 
(May 5, 1999); Tr., p. 35 (October 18, 1999).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 77, 80 
(1995).  

However, such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists or 
could be obtained and that it would well-ground the claim.  
McKnight, Robinette, supra.  

In this case, the veteran testified in October 1999 that he 
did not think that P.R. had written her opinion linking 
diabetes to his heart medication in notes or charts and that 
she told him verbally.  Tr., p. 37.  He also indicated that 
he asked her to put it in writing, and that she responded 
that her boss would not approve it.  Tr., p. 38.  

Therefore the Board concludes that the duty to notify the 
veteran of the need to obtain records pertaining to P.R.'s 
opinion was not required in this instance because the veteran 
indicated that such records did not exist and could not be 
obtained.  Id.  

The Board further concludes that the veteran's own testimony 
concerning what P.R. said to him orally is inadequate to 
well-ground this claim because it was filtered through a 
layman's sensibilities (the veteran's) and is therefore 
simply too attenuated and unreliable to constitute medical 
evidence sufficient to well-ground the claim.  Carbino v. 
Gober, 10 Vet. App. 507, 510 (1997).  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's diabetes mellitus is related to a disease or injury 
incurred during service or is secondary to a service-
connected disability.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a link 
between diabetes mellitus and service or a service-connected 
disability.  Consequently, the Board concludes that the 
veteran's claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the veteran's claim for service connection of diabetes 
mellitus is not well grounded, the doctrine of reasonable 
doubt has no application to his claim.  

38 U.S.C.A. § 1151 Analysis for Diabetes Mellitus

The Board initially notes that the veteran submitted his 
section 1151 claim in January 1998.  As was stated above, the 
provisions of 38 U.S.C.A. § 1151 were amended, effective 
October 1, 1997, to include the requirement of fault, 
requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).  

In the case at hand, there is no medical evidence indicating 
that the veteran's diabetes mellitus was the result of 
carelessness, negligence, lack of proper skill, or error in 
judgment during VA hospitalization, medical examination, or 
treatment.  There are no medical opinions in VA or private 
medical records linking diabetes mellitus to VA 
hospitalization, medical examination, or treatment.  

In the case at hand, the veteran contended that VA was 
negligent in failing to evaluate him for diabetes in 1990 and 
during subsequent examinations.  However, there is no 
competent medical evidence indicating that VA treatment, or 
lack thereof, resulted in the veteran's diabetes mellitus.  
In this regard, the Board notes that the veteran testified in 
October 1999 that no one had expressed to him the opinion 
that his diabetes had resulted as a result of VA 
hospitalization or surgical procedures.  Tr., p. 35.  

The Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's diabetes mellitus is related to VA hospitalization, 
medical or surgical treatment, or examinations.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).


In the instant case, the issue of whether the VA 
hospitalization, medical or surgical treatment, or 
examinations cause or contributed to diabetes mellitus 
requires competent medical evidence.  In the absence of 
competent medical evidence linking the veteran's diabetes 
mellitus to VA hospitalization, medical or surgical 
treatment, or examinations, the Board must deny the veteran's 
claim as not well-grounded.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  38 U.S.C.A. § 5103(a); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  

The Board finds that the RO was not under a duty to assist 
the veteran in developing facts pertinent to his claim for 
compensation for diabetes mellitus pursuant to the provisions 
of 38 U.S.C.A. § 1151 prior to the submission of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. 
Cir. 1997).

As the veteran's claim for entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus is 
not well-grounded, the doctrine of reasonable doubt is not 
applicable to his case.  

Lung Disorder

Factual Background

Pertinent service medical records show that the veteran was 
treated for a coin lesion on the right lung, and that this 
lesion was excised (this disability is currently service-
connected and is not on appeal).  A twenty year history of 
smoking cigarettes was noted.  Service medical records also 
document that the veteran smoked while in the service, but 
was started on a program to stop smoking.  



The final October 1989 diagnosis was necrotizing granuloma, 
right lower lobe collapse, benign adematous polyps times two 
(removed), and a probable tongue fibroma.  The right lower 
lobe continued to be collapsed on discharge; however, he was 
described as otherwise doing well.  

A November 1989 computerized tomography (CT) of the chest 
nodule revealed no additional masses, adenopathy, infiltrates 
or pleural effusion.  

In January 1990 the veteran was seen for the complaint that 
his right lung had collapsed.  On examination, he reported 
that the pain had resolved, and he appeared in no apparent 
distress.  A chest x-ray revealed no pneumothorax.  There was 
an increased right hemidiaphragm.  

There is no in-service documentation of a diagnosis of COPD, 
emphysema, or other lung impairments other that what was 
mentioned above (which the Board notes was subsequently 
service-connected).  

Relevant post-service records show that VA examination of the 
respiratory system in March 1990 revealed a few wheezes 
throughout both lung fields.  A chest x-ray revealed post-
surgical changes of the right lung, with no evidence of 
active parenchymal lung pathology.  Pulmonary function 
testing revealed a moderate obstructive pulmonary impairment.  

In June 1990 the RO granted service connection for the post-
operative excision of a right lower lobe coin lesion, 
assigning a 30 percent disability rating.  

A February 1991 progress note from Little Rock Air Force Base 
documents treatment of sinusitis.  A chest x-ray was noted as 
revealing an elevated right hemidiaphragm.  It was also noted 
that there were no infiltrates or lesions.  It was concluded 
in the x-ray report that the lungs did not show acute 
cardiopulmonary disease.  

In February 1993 a VA examination was conducted.  The veteran 
reported his history regarding his lung operation, and stated 
that he was having problems with persistent shortness of 
breath.  Examination revealed good breath sounds with a 
slight diminution of intensity in the lower one-half of the 
right lung.  No rales, rhonchi, or wheezing were noted.  The 
left chest was described as being clear.  X-rays of the chest 
were described as normal except for minimal residuals from 
the previous surgery.  The pertinent impression was residuals 
of a right thoracotomy for removal of a coin lesion of the 
right lower lung lobe.  

A VA progress note from March 1995 reveals that the veteran 
was being seen for COPD.  On examination, the veteran denied 
chest pain and severe shortness of breath.  He reported 
moderate shortness of breath all the time.  On examination, 
the chest was clear.  The impression was stable COPD.  The 
diagnosis in August 1995 on follow-up was mild COPD, stable.  

In January 1996 the veteran was seen for shortness of breath 
with wheezing.  It was reported that the right hemidiaphragm 
was not functioning.  Examination revealed decreased breath 
sounds bilaterally.  The assessment was an exacerbation of 
COPD with bronchospasm.  

During the pertinent March 1996 VA examination, the veteran 
reported having episodes of acute shortness of breath, even 
with slight exertion.  He reported a history of heart failure 
as well as the previous surgery on the right lung.  

On examination it was noted that the veteran was obese, 
particularly in the abdomen.  He exhibited shortness of 
breath throughout the examination.  Breath sounds were of 
equal intensity and appropriate.  A chest x-ray revealed 
cardiomegaly with early signs of left heart failure and post-
thoracotomy changes.  The impression was cardiac disease with 
failure, a benign lesion of the right lung, excised, and 
post-operatively quiescent, and paroxysmal attacks of 
shortness of breath, coughing and discomfort, assumed to be 
due to episodes of failure.  

On VA examination in May 1996 the veteran was diagnosed with, 
in pertinent part, status post surgery for a benign lung 
lesion, COPD, and post pneumothorax of the right lung.  No 
opinion as to etiology was documented.  

In May 1996 the veteran was admitted to a VAMC where he was 
treated for congestive heart failure and an exacerbation of 
COPD.  He was admitted again in June and July 1996 for 
congestive heart failure and COPD.  It was noted that the 
veteran had a 25 year history of smoking cigarettes; however, 
it was also noted that he had not smoked since 1989.  The 
primary diagnosis in June 1996 was congestive heart failure.  
COPD was listed as a comorbidity and complication.  In July 
1996, the primary diagnosis was cardiomyopathy/emphysema, and 
it was noted that the veteran was being worked-up for a 
heart/lung transplant.  

In a July 1996 letter, Dr. C.M.C. wrote that he had reviewed 
chest x-rays taken in November 1989 and found that they 
revealed borderline cardiomegaly with what appeared to be 
some elevation of the right hemidiaphragm with an associated 
pleural effusion on this side.  He noted that the lung fields 
appeared to be clear.  

During a hearing in January 1997 the veteran testified in 
pertinent part that he thought all of his lung symptoms 
(including the collapsed lung) resulted from poor blood 
circulation, indicating that such lung problems were 
secondary to his heart disability.  Transcript, pp. 11-12.  

In a May 1997 statement, the veteran contended that all of 
his breathing problems started after the surgery to remove 
the coin lesion and the subsequent collapsed right lung.  He 
opined that he did not have a disease in his lungs, and 
asserted that the record proved this.  

During a hearing in October 1997, the veteran testified that 
his right lung collapsed immediately after surgery was 
performed to excise the coin lesion, and asserted that it was 
still collapsed on follow-up one month later.  Transcript, p. 
8.  He testified to suffering from breathing problems 
following his discharge from service.  Tr., p. 10.  




He indicated that his breathing problems were cardiovascular 
in origin, stating that he was taken off his treatment for 
his lungs and subsequently felt better.  Tr., pp. 10-21.  He 
testified that he did not have lung disease, but that there 
was damage to the small sacs or the lower sacs in his lungs, 
as a result of being saturated with blood because of the 
weakened heart muscle.  Tr., p. 25.  He indicated to being 
told that he currently had emphysema or COPD.  Tr., p. 35-36.  

In November 1997 the veteran submitted a claim for, in 
pertinent part, service connection for lung disease secondary 
to tobacco use in service, contending that he was exposed to 
direct and second hand smoke while in the service.  He 
specifically contended that his cigarette smoking played a 
large contributing role in his development of COPD and 
congestive heart failure (the veteran subsequently withdrew 
the heart claim after the RO granted service connection for 
his heart disability in January 1998).  

In November 1997 a VA examination was conducted.  The veteran 
reported undergoing surgery on his right lung while in the 
service and that his lung collapsed shortly thereafter.  
After being discharged, he reported having problems with 
shortness of breath and an irregular heart beat.  It was 
noted that he had a diagnosis of COPD and that the idea of a 
heart/lung transplant had been entertained.  It was noted 
that the veteran quit smoking at the time of his surgery in 
1989.  He currently reported shortness of breath and some 
blood clots in his lungs.  

Examination revealed a few terminal wheezes in both lungs.  
The pertinent impression was congestive cardiomyopathy, post-
operative right thoracotomy and wedge resection of a benign 
coin lesion in 1989, and COPD by previous records.  The 
examiner concluded that the veteran's congestive 
cardiomyopathy was a disease primarily involving the heart 
muscle and opined that it was in no way related to any type 
of lung condition that he had in the past.  He concluded that 
his heart disease was in no way related to his lung disease.  




The examiner went on to note that the veteran did have some 
post-operative complications from the coin lesion operation, 
and concluded that his history as a smoker had likely 
contributed to such complications.  He also found that his 
lung congestion and heart failure could relate to he presence 
of his heart disease with congestive heart failure.  He 
finally concluded that it was quite legitimate to conclude 
that both the heart and lung conditions started while he was 
in the military.  

In January 1998 the RO granted service connection for 
congestive cardiomyopathy based on congestive heart failure 
and competent evidence linking his symptoms to service.  A VA 
progress note from April 1998 noted that the veteran's COPD 
was stable.  

On VA examination in March 1999 the veteran reported 
undergoing lung surgery in 1989 which resulted in a collapsed 
right lung, and contended that his lung was never fully re-
expanded.  He reported shortness of breath.  He reported a 
history of smoking cigarettes but that he had stopped 
following the 1989 surgery.  The chest appeared clear to 
auscultation.  There were slightly decreased breath sounds in 
the right base, but no rales, rhonchi, or rubs were noted.  
Pulmonary function testing revealed an early small airways 
obstruction.  The diagnosis was a status post-operative 
thoracotomy for removal of a benign coin lesion.  A 
subsequent chest x-ray was noted as revealing a stable post-
operative chest, slight elevation of the right hemidiaphragm, 
and no active disease.  

During the May 1999 hearing, it was specified that the 
testimony presented concerned a lung disability or disease 
that encompassed both lungs such as COPD rather than the 
right lung disability for which the veteran is service-
connected.  Tr., p. 2.  It was later indicated that the 
increased rating claim for the coin lesion was being 
withdrawn and that they wished to continue the appeal of the 
bilateral lung disorder, or COPD.  Tr., p. 29.  

The veteran testified that he essentially smoked throughout 
service but quit after the coin lesion was found on his lung.  
Tr., p. 3.  He contended that his COPD first manifested 
itself while he was in service.  Tr., p. 4.  He also 
testified that doctors had told him while in the service that 
he had suffered damage to his lungs as a result of his 
nicotine use.  Tr., pp. 5-6.  

The veteran reported that a moderate obstruction of his lungs 
was detected on examination in 1990.  Tr., p. 7.  He also 
indicated that a physician, Dr. C.M.C., had informally told 
him that his weakened heart had played a role in the weakened 
use of his lungs.  Tr., p. 8.  He testified that his severed 
diaphragm nerve had contributed to his COPD.  Tr., pp. 19-20.  

During the October 1999 hearing before the undersigned travel 
Member of the Board, the veteran again testified that he 
smoked cigarettes throughout service, and that he was told 
during the end of his career to cut back on his smoking.  
Transcript, pp. 2-4.  He testified to having been told by in-
service physicians that it was very possible that his long-
term smoking was contributing to some early lung stage 
disease.  Tr., p. 6.  However, he also indicated that he was 
not told that he had early stage lung disease in the service.  
Tr., pp. 5-6.  

Analysis

The Board finds that the veteran's claim for service 
connection for a lung disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  There is medical evidence of a 
current lung disorder, including diagnoses of COPD and/or 
emphysema, and there is medical evidence linking his lung 
disorder to service.  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  The record is 
devoid of any indication that there are other relevant 
records available which might pertain to the issue on appeal.  
The Board therefore finds that all indicated development has 
been completed, and VA has satisfied its duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).

Following a review of the pertinent evidence of record, the 
Board finds that the evidence is evenly balanced as to 
require application of the benefit of the doubt in favor of 
the veteran's claim.  Gilbert, 1 Vet. App. at 56.

A VA hospitalization report dated from June 1996 noted that 
the veteran's COPD was a comorbidity and complication of the 
primary diagnosis of congestive heart failure.  A 
hospitalization report dated from July 1996 noted a diagnosis 
of cardiomyopathy/emphysema and noted that, in pertinent 
part, congestive heart failure and COPD were comorbidities 
and complications.  

While the November 1997 VA examiner concluded that he could 
not relate the veteran's heart disease to his lung disease, 
he later opined that he could relate, in pertinent part, his 
lung congestion to the presence of his heart disease with 
congestive heart failure. The examiner also concluded that 
the veteran developed complications in his lungs resulting 
from the 1989 excision of the coin lesion in the right lung.  
He further found that his smoking likely contributed to these 
post-operative complications.  He generally concluded that it 
was quite legitimate to conclude that both the heart and lung 
conditions started while he was in the service.  

Based upon a full review of the record, the Board finds that 
there is an approximate balance of the positive and negative 
evidence, and that the veteran is entitled to the benefit of 
the doubt.  Alemany v. Brown, 9 Vet. App. 518, 520 (1996) 
(citing Gilbert, supra, at 53).  Accordingly, the Board 
concludes that the veteran's lung disorder, to include COPD, 
was incurred as a result of active service.  


Whether New and Material Evidence has been Presented to 
Reopen the Claim of Service Connection for Severance of the 
Right Diaphragm Nerve

Factual Background

The pertinent evidence which was of record before the October 
1994 decision wherein the RO denied entitlement to service 
connection for severance of the right diaphragm nerve is 
reported in pertinent part below.  

Service medical records reveal that the veteran underwent 
surgery to excise a coin lesion on the right lung in October 
1989.  Surgery revealed that the middle and right lower lobes 
were collapsed.  A post-bronchoscopy x-ray revealed that the 
right lower lobe was still collapsed.  

The veteran was taken to the operating room and underwent a 
rigid bronchoscopy and was subsequently placed on a 
ventilator overnight.  Serial chest x-rays revealed that the 
right lower lobe was still collapsed, and it was noted that 
it continued to be collapsed at the time of discharge.  The 
pertinent diagnosis was a right lower lobe collapse.  

On follow-up in December 1989 it was noted that the veteran 
had had a paralyzed right hemidiaphragm post-operatively.  On 
examination, a chest x-ray revealed an elevated right 
hemidiaphragm.  The assessment was a paralyzed right 
diaphragm.  A chest x-ray taken in January 1990 was 
interpreted as revealing a chronic, elevated right 
hemidiaphragm.  

In February 1990 the veteran submitted, in pertinent part, a 
claim for service connection of, a severed right lung 
diaphragm nerve.  

On VA examination in March 1990 a few wheezes were heard 
throughout both lung fields.  A chest x-ray revealed post-
surgical changes of the right lung with no evidence of active 
parenchymal lung pathology.  The right hemidiaphragm was 
elevated.  This was interpreted as being most likely the 
result of a prior lobectomy or segmentectomy.  The veteran 
reported being told that the nerve to the right diaphragm was 
possibly severed during the coin lesion surgery, but stated 
that he had no symptoms from this to his knowledge.  

In June 1990, the RO denied service connection for, in 
pertinent part, a severance of the right diaphragm nerve, 
noting that there was no evidence showing that a right nerve 
on the right lung diaphragm had been severed.  




During a local hearing in February 1991 the veteran contended 
that a nerve was severed while he was having his lung 
surgery, stating that physicians were unable to re-inflate 
his lung after it collapsed.  Transcript, p. 3.  He testified 
to being told that his lung would not re-inflate either 
because the nerve was severed or bruised.  Id.  He testified 
to having hiccups as a result of this disability.  Id.  

In October 1992 a VA neurological examination was conducted.  
The veteran reported that his right middle and right lower 
lobes collapsed during surgery on his right lung and that 
they had never re-expanded.  He contended that something 
happened to his nerve during the surgery that caused the lung 
to collapse.  

The VA examiner noted the medical reports showing an elevated 
right hemidiaphragm.  There was some difficulty breathing on 
examination.  Based on his history, review of the records, 
and physical examination, the VA examiner concluded that the 
elevated right hemidiaphragm was secondary to the collapsed 
lung, and was not related to nerve damage.  No diagnosis of 
an impairment of the right diaphragm nerve was documented.  

On VA examination in February 1993 chest x-rays were taken to 
check for movement of the diaphragm.  The x-rays revealed the 
right hemidiaphragm to be less elevated as compared to a 
previous March 1990 examination.  The impression from the x-
ray report was a normal chest except for minimal residuals of 
the previous surgery.  

During a local hearing conducted in November 1993, the 
veteran testified that his lung had collapsed as a result of 
surgery performed on his right lung.  Transcript, p. 3.  He 
testified that they were unable to reinflate the lung and was 
later told that his right diaphragm was not working, and that 
his nerve was either bruised or severed.  Tr., pp. 3-4.  


In October 1994 the RO issued a Statement of the Case (SOC) 
denying, in pertinent part, service connection for severance 
of the right diaphragm nerve, noting that service medical 
records and post-service medical records did not document 
evidence of nerve damage to the chest as a result of the in-
service lung surgery.  The veteran did not appeal this 
decision and it became final.  

In a VA progress note dated from January 1996 the veteran was 
documented as reporting that his right hemidiaphragm was not 
functioning.  He also reported episodes of shortness of 
breath with wheezing.  Examination revealed decreased breath 
sounds bilaterally.  The assessment was an exacerbation of 
COPD with bronchospasm.  

VA examination in March 1996 revealed, in pertinent part, 
breath sounds of equal intensity with no rales or friction 
rubs.  The pertinent impression was a benign lesion of the 
right lung, excised, quiescent postoperatively.  

In May 1996 the veteran was seen at the Little Rock VAMC with 
complaints of extreme weakness and pressure across the chest.  
He also reported a one week history of almost constant 
heaviness across the chest, and was noted as always being 
short of breath.  A chest x-ray revealed congestive heart 
failure.  Mild congestive changes were noted in the lungs 
without any acute infiltrates.  Subsequent May 1996 chest x-
rays revealed, in pertinent part, parenchymal edema at the 
right lung base.  No reference to a severed or damaged nerve 
in the right lung was documented.  The impression was mild 
congestive heart failure.  Subsequent VA hospitalization 
reports dated in May, June, and July 1996 show treatment of 
the veteran's heart problems as well as emphysema and COPD; 
however, there are no documented references to a severed or 
damaged right diaphragm nerve.  

In a letter dated from July 1996, Dr. C.M.C. noted that he 
had reviewed x-rays from November 1989 and found that they 
revealed, in pertinent part, some elevation of the right 
hemidiaphragm with an associated pleural effusion on this 
side.  No reference to a damaged or severed nerve was 
documented.  

During a local hearing conducted in January 1997, the veteran 
testified that his right lung collapsed while undergoing 
surgery in the service.  Transcript, p. 2.  He stated that 
physicians were unable to reinflate his lung and could not 
understand why this could not be accomplished.  Id.  He 
indicated that his lung was still collapsed.  Tr., p. 3.  He 
testified to having a raised right hemidiaphragm.  Tr., p. 5.  

During a local hearing in October 1997, the veteran testified 
that his right lung collapsed following surgery to remove a 
coin lesion from the right lung while he was in the service.  
Transcript, p. 8.  He stated that they were unable to re-
inflate the lung.  Id.  

In an October 1997 memorandum from "AFBCMR," the veteran's 
service medical history pertaining to the lung surgery was 
reported.  It was stated that a chest x-ray taken in 
September 1989 revealed a solitary lesion in the right lung.  
A bronchoscopy was performed with negative results.  He 
underwent surgery to remove the lesion and this was 
subsequently performed in October 1989, and suffered a 
permanent collapse of the lung's right lower lobe and 
apparent paralysis of the right leaf of his diaphragm.  In a 
December 1997 memorandum, the AFBCMR noted that there was 
some paralysis of the right leaf of the diaphragm on follow-
up in December 1989.  

On VA examination in November 1997 the veteran revealed a few 
terminal wheezes in both lungs on forced expiration.  A chest 
x-ray revealed post-thoracotomy changes on the right with no 
active lung infiltrates.  No reference to nerve damage in the 
right lung was documented.  

VA records dated from March 1996 through December 1997 show 
treatment of impairments including COPD and emphysema; 
however, no reference to a severed nerve of the right 
hemidiaphragm was documented.  

In December 1998 the RO found, in pertinent part, that new 
and material evidence had not been submitted to re-open the 
claim for service connection for severance of the right 
diaphragm nerve.  

VA medical records from March 1998 through March 1999 do not 
document references to a severed or damaged nerve of the 
right hemidiaphragm.  

On VA examination in March 1999 the veteran again reported 
his history of right lung surgery in 1989.  He reported that 
he had difficulty expanding his lung following the surgery, 
and he contended that it had never completely expanded.  The 
chest was clear to auscultation on examination with possible, 
slightly decreased breath sounds in the right base.  The 
impression was post-operative status thoracotomy for removal 
of a benign coin lesion.  Subsequent chest x-rays were 
interpreted as revealing a stable post-operative chest with 
slight elevation of the right hemidiaphragm, and no active 
disease or interval change.  

During a May 1999 local hearing, the veteran again testified 
that his right lung collapsed subsequent to right lung 
surgery in 1989.  Transcript, p. 5.  He testified that the 
right diaphragm nerve was severed while he was being operated 
on in 1989.  Tr., pp. 16-17.  He stated that a physician told 
him that their inability to re-inflate the lung was probably 
due to a bruise or severed diaphragm nerve.  Tr., p. 17.  He 
contended that this was confirmed a couple of years earlier 
by the Air Force records corrections, stating that they 
admitted that his right diaphragm nerve had been amputated.  
Id.  

The veteran contended that the severed nerve caused him to 
hiccup and cough involuntarily.  Tr., p. 18.  He also 
contended that the severed nerve contributed to his COPD.  
Tr., pp. 19-20.  He testified that a registered nurse, P.R., 
told him this; however, he later acknowledged that no 
physicians had examined the right diaphragm.  Tr., pp. 20-21.  

During the October 1999 hearing before the undersigned travel 
Member of the Board, the veteran again contended that the 
right diaphragm nerve was severed during surgery on the right 
lung in 1989.  Transcript, p. 15.  He testified that a 
physician at the time indicated that the nerve had been 
bruised or severed.  Tr., p. 17.  

He indicated that physicians later tried to deny that the 
nerve had been severed, but that it was finally agreed to 
have been severed.  He also stated that the VAMC had 
confirmed that the nerve had been severed.  Tr., p. 18.  He 
testified to having occasional hiccups as a result of the 
severed nerve.  Tr., pp. 19-20.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1999).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999). 

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  



Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

When a claim is finally denied by the RO, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not only previously of record and is not merely cumulative 
of evidence previously of record.

Evidence has been submitted which was not in the record at 
the time of the October 1994 determination.  The evidence 
presented since the October 1994 decision includes VA and 
private medical evidence, VA examinations, medical treatises, 
and statements and hearing testimony from the veteran.  There 
are also memoranda from AFBCMR documenting the veteran's in-
service surgery.  

Nonetheless, in the instant case, the Board finds that new 
and material evidence has not been submitted to reopen a 
claim of service connection for a severed nerve of the right 
hemidiaphragm.  38 C.F.R. § 3.156(a).  

As was stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 CFR § 3.156(a) (1999).  

As was stated above, the veteran submitted multiple 
treatises; however, these pertained to other disabilities and 
are not relevant to the claimed disability at issue.  There 
are also numerous medical records and statements not 
pertaining to the veteran's lung problems which are therefore 
not relevant to the issue at hand.  

There are some medical records, including VA examination 
reports, pertaining to the condition of the veteran's lungs.  
The veteran has provided hearing testimony concerning his in-
service lung surgery, collapsed lung, and alleged damage to a 
nerve in the right hemidiaphragm.  Finally there are two 
memoranda from the AFBCMR discussing the 1989 in-service 
surgery on his right lung and subsequent complications, which 
included a paralyzed right hemidiaphragm.  

The above evidence is new, in that it has not been previously 
submitted.  However, the Board concludes that such evidence 
is either cumulative or redundant and is therefore not 
material.  

VA and private medical evidence submitted subsequent to the 
October 1994 decision either duplicated evidence already of 
record or is cumulative of medical evidence of record prior 
to the October 1994 decision.  

Private and VA medical evidence not previously of record 
merely documents the presence of veteran's elevated right 
hemidiaphragm without commenting on its etiology or 
documenting a conclusion as to whether it relates to nerve 
damage or a severed nerve.  Such evidence essentially 
documented the presence of an elevated right hemidiaphragm.  

The record establishes that medical evidence of this type 
(documenting an elevated right hemidiaphragm) was already of 
record prior to the October 1994 final decision.  Thus, the 
medical evidence submitted since the October 1994 decision is 
cumulative, and does not shed any additional light on the 
origin, or even existence, of a severed nerve of the right 
hemidiaphragm, and is therefore not material.  See Hodge, 
supra.  

The memoranda from AFBCMR are not material because they 
merely summarize the service medical records, which were 
already of record at the time of the October 1994 decision.  
They do not discuss the veteran's current condition.  These 
records are therefore not material.  Id.  

The Board also notes that generally speaking, lay persons are 
not competent to offer evidence that requires medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(holding that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

The issue of whether the severed right hemidiaphragm nerve 
resulted from in-service surgery is an issue of medical 
causation for which competent medical evidence is required.  
The issue at hand requires competent medical evidence because 
it involves medical causation.  

The Board also notes that the veteran's hearing testimony 
provided since October 1994 essentially restates the 
testimony he provided during hearings conducted prior to 
October 1994, in particular, the February 1991 hearing.  Such 
hearing testimony is therefore redundant as well.  

The veteran testified in October 1999 that the VAMC had 
confirmed that the nerve had been severed.  Tr., p. 18.  He 
also testified in May 1999 that the Air Force had admitted 
that his nerve had been amputated.  Tr., p. 17.  




The Court has found in cases where a claimant seeking to 
reopen a claim previously and finally disallowed, who does 
not submit new and material evidence but includes specific 
references to evidence which would plausibly be new and 
material, is entitled to the benefit of VA's duty to assist 
in the development of evidence that could constitute new and 
material evidence sufficient to justify reopening the 
disallowed claim.  Ivey v. Derwinski, 2 Vet. App. 320 (1992); 
White v. Derwinski, 1 Vet. App. 519 (1991).  

In addition, items generated by VA are held to be in 
"constructive possession" and must be obtained and reviewed 
to determine their possible effect on the outcome of a claim.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The veteran did not specify the dates or identify the 
specific VAMC(s) where such confirmation was made.  He had 
previously indicated that a registered nurse, P.R., had 
confirmed the presence of the severed nerve.  However, he 
also has indicated that many of her comments were made orally 
and that she was restricted in what she could or could not 
say.  Transcript, pp. 20-21 (May 5, 1999); Transcript, pp. 
37-38 (October 18, 1999).  

Regardless, the record has not indicated the presence of VA 
records which have not been obtained or requested by the RO, 
and he has not indicated that such evidence could plausibly 
be new and material, i.e. establish that a severed nerve of 
the right hemidiaphragm was incurred during service.  

Regarding the alleged statement from the Air Force, the Board 
notes that memoranda from the Department of the Air Force are 
of record, and do not contain any reference to a damaged, 
severed, or amputated nerve.  

For these reasons, the Board finds that new and material 
evidence has not been presented to reopen the claim of 
service connection for the severance of a right hemidiaphragm 
nerve.  38 C.F.R. § 3.156(a).  



As the Board noted earlier, the Court recently announced a 
three-step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the appellant has submitted new and material evidence under 
section 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters and Elkins, supra.  

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for the severed 
right hemidiaphragm nerve, the first element has not been 
met.  Accordingly, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

Entitlement to an Effective Date Earlier than January 24, 
1996, for the Grant of Service Connection for Congestive 
Cardiomyopathy

Factual Background

In February 1990 the veteran submitted a claim for, in 
pertinent part, elevated cholesterol and triglycerides.  He 
did not raise a claim for a specific heart disability.  This 
claim was denied by the RO in June 1990 and was not appealed.  

The veteran submitted an original claim for service 
connection of a heart disability on January 24, 1996.  

In a July 1996 letter, Dr. C.M.C. interpreted a November 1989 
x-ray as revealing borderline cardiomegaly.  Dr. C.M.C. 
submitted another statement dated from January 1998 in which 
he made a similar conclusion.  


In January 1998 the RO granted service connection for 
congestive cardiomyopathy, with the assignment of a 100 
percent rating, effective January 24, 1996, the date of the 
claim.  The veteran appealed this decision in terms of the 
assigned effective date.  The veteran's representative 
indicated that the effective date should be retroactive to 
June 1995.  

However, in his substantive appeal, the veteran contended 
that the effective date should be retroactive to February 1, 
1990, contending that his heart disease existed prior to 
February 1990.  

During the May 1999 hearing the veteran testified that Dr. 
C.M.C. had stated that an x-ray in 1989 revealed 
cardiomegaly.  Tr., p. 24.  He testified that an 
electrocardiogram (EKG) was abnormal a year before his 
cardiomyopathy first manifested itself.  Tr., pp. 25-26.  

During the October 1999 hearing, the veteran testified that 
his heart disability started long before January of 1996, 
stating that there was an abnormal EKG (approximately 
February 1995) dating back one year prior to his "full-
blown" cardiomyopathy.  Tr., pp. 22-23.  He stated that he 
did not think any doctor addressed the abnormality.  Tr., p. 
23.  He testified to having heart problems dating back to 
service, including arrhythmias and chest pain.  Tr., p. 24.  

In summary, the veteran testified that an informal claim was 
raised by VA medical records indicating that he had heart 
disease prior to January 1996.  Tr., p. 31.  

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1999).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  

"Date of receipt" generally means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r) (1999).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (1999).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (1999).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (1999).

The effective date for a direct service connection claim is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (1999).

Analysis

The Board finds that the criteria for an effective date for a 
grant of service connection for congestive cardiomyopathy 
earlier than January 24, 1996 have not been met in the 
instant case.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Veterans Appeals (Court) held that in a case 
where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  

The applicable law provides that the effective date of an 
award of disability compensation shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  

The record shows that the veteran did not file a claim for a 
heart disorder within one year of separation from service.  
The veteran did file a claim for elevated cholesterol and 
triglycerides in February 1990; however, as was noted in 
another part of this decision, hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  Claims for such symptoms are therefore 
insufficient to constitute a claim for a specific heart 
disability.  See 61 Federal Register 20445 (May 7, 1996).  
Therefore, the earliest effective date available to the 
veteran is the date of the receipt of the original January 
24, 1996 claim for a heart disability.  Id.

The veteran has not cited any legal authority, statute, 
regulation or Court case which would permit making the 
effective date of the award of service connection earlier 
than the date of the receipt of his claim.  

In this regard, the veteran has contended that the medical 
evidence has established the presence of his heart disability 
as far back as his military service, and that VA records from 
February 1995 raised an informal claim for the heart 
disability, and that retroactive benefits should therefore be 
retroactive to that date.  

An analysis of 38 C.F.R. § 3.157 indicates that this 
regulation does not benefit the veteran in his claim.  Under 
38 C.F.R. § 3.157(a), a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits if it meets the requirements of § 3.157(b).  


38 C.F.R. § 3.157(b) provides that once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
evidence listed under (b)(1), (2), or (3) will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.

In the instant case there has not been a prior allowance or 
disallowance of a formal claim for compensation regarding the 
veteran's congestive cardiomyopathy.  The veteran's January 
24, 1996 application is the date of his initial or original 
service connection claim for a heart disability.  

Therefore, the veteran's hospitalization report or other 
medical evidence establishing the existence of a heart 
disability prior to January 24, 1996 could not be accepted as 
an informal claim under 38 C.F.R. § 3.157.  Crawford v. 
Brown, 5 Vet App 33 (1993).  

The Board also notes that 38 C.F.R. § 3.114 pertaining to the 
effective date of an award and the effective date of a 
liberalizing law or VA issue is not for application in this 
instance, as the RO granted the 100 percent evaluation back 
to the date of the original claim, January 24, 1996, almost 
two years earlier than the effective date (January 12, 1998) 
for the amended regulations pertaining to rating the 
cardiovascular system.  See 38 C.F.R. §§ 3.114, 4.104; 62 
Fed. Reg. 62507.  

As the record establishes that the veteran did not submit a 
claim for congestive cardiomyopathy or a heart disability 
within one year after his separation from service, and 
because the record establishes that his initial claim was 
submitted on January 24, 1996, with no previous final denials 
of service connection for a heart disability, the Board 
concludes that the effective date of January 24, 1996 for the 
grant of service connection for congestive cardiomyopathy 
with a 100 percent evaluation is appropriate.  Therefore, the 
Board finds that the criteria for an effective date prior to 
January 24, 1996, have not been met.


ORDER

Entitlement to service connection for high lipids as 
secondary to in-service tobacco use is denied as a matter of 
law.

The veteran, not having submitted well grounded claims of 
entitlement to service connection for nicotine dependence as 
secondary to in-service tobacco use; diabetes mellitus; and 
diabetes mellitus pursuant to the provisions of 38 U.S.C.A. 
§ 1151, the appeal is denied.  

Entitlement to service connection for a lung disorder, to 
include COPD, is granted.  

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for the 
severance of the right diaphragm nerve, the appeal is denied.  

Entitlement to an effective date, prior to January 24, 1996, 
for the grant of service connection for congestive 
cardiomyopathy, is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



Initially, the Board finds that the veteran's claim of 
entitlement to a compensable evaluation for periodontal bone 
loss is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected periodontal bone loss (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for a compensable evaluation for that 
disability is well grounded.  King v. Brown, 1 Vet. App. 519 
(1991).

The Board, however, is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991);  White v. Derwinski, 1 Vet. App. 519 (1991).

In the case at hand, the RO granted service connection for 
periodontal bone loss, assigning a noncompensable evaluation 
in June 1990.  This was based on a March 1990 VA examination 
report in which x-rays were interpreted as indicating 
moderate periodontal bone loss in the maxillary and 
mandibular quadrants.  This decision was not appealed.  

In October 1997 the veteran submitted a claim for entitlement 
to a compensable evaluation for periodontal bone loss.  

The pertinent evidence of records shows that a VA dental 
examination was conducted in November 1997.  On examination, 
it was noted that teeth were missing.  The diagnoses were 
acquired absence of teeth and localized periodontitis.  

During the May 1999 hearing, the veteran testified that his 
periodontal bone loss had affected his teeth, causing them to 
constantly bleed.  Transcript, p. 12.  

He testified to having difficulty with articulation, 
mastication, and stated that he had lost several of his teeth 
as a result of the periodontal bone loss.  Tr., pp. 12-13.  
Such testimony was essentially restated during the October 
1999 hearing.  See Transcript, pp. 20-22.  

The Board is of the opinion that the November 1997 VA dental 
examination is inadequate for rating purposes.  The examiner 
did not express an opinion as to whether the periodontal bone 
loss was resulting in the loss of the veteran's teeth.  The 
examiner did not indicate whether such bone loss resulted in 
the loss of some teeth, but not the loss of other teeth.  In 
general, he did not assess the role of the periodontal bone 
loss in the missing teeth.  38 C.F.R. § 4.2.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

In light of the above, the issue of entitlement to a 
compensable evaluation for periodontal bone loss is remanded 
for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  After securing any 
necessary authorization or medical 
releases, the RO should attempt to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

2.  The RO should schedule the veteran 
for a VA periodontal examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his periodontal 
bone loss.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report should be annotated in this 
regard.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
veteran's periodontal bone loss should be 
accompanied by a complete rationale.  

The examiner should specifically assess 
the nature and degree of periodontal bone 
loss and determine what impact such bone 
loss has, if any, on temporomandibular 
articulation.  

The VA examiner should examine the 
veteran's teeth, assess the etiology of 
his tooth loss and specifically determine 
whether any tooth loss has resulted from 
the periodontal bone loss.  The examiner 
should specifically note how many, if 
any, of the veteran's teeth are missing 
as a result of his periodontal bone loss.  

Any opinions expressed should be 
accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to a compensable 
evaluation for periodontal bone loss.  In 
this regard, the RO should document its 
consideration of the applicability of the 
criteria of 38 C.F.R. § 3.321(b)(1) 
(1999) as warranted.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



